DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 3/10/2021, claims 3, 5-6, 9, and 11-12have been cancelled; claims 1, and 7 have been amended, and no new claims have been added. Therefore, claims 1-2, 4, 7-8, and 10 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-2, 4, 7-8, and 10 (Renumbered 1-6) allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Amendment filed on 3/10/2021, have been fully considered and are found persuasive. 
The prior art of record Maeng (U.S. Patent Application Publication No. 2014/0149543), teaches and/or discloses a method of managing digital media contents. Computer-readable storage medium for recording the meth and user apparatus for preforming the method. Maeng teaches “a method of storing access information about a server, to which content is uploaded, in a content file for storing content, and easily and quickly transferring the content to the corresponding server to which the content is 

	The prior art of record Kojima et al. (U.S. Patent Application Publication No. 2014/0046988), teaches and/or discloses a content management apparatus, method and program. Kojima teaches “the first management information storage unit may store management information items of uploaded content items including the uploaded content item, and when the new content item is detected, the identification unit may: 

In regards to claim 1 prior arts of record Kojima et al. and Maeng, however, do not explicitly teach, disclose or suggest:
A method for managing contents shared by a Social Network Service (SNS), executed by a cloud server which is associated with an account of the SNS. The method comprising detecting whether a first content has been newly uploaded to the SNS or whether a metadata related to the first content previously uploaded to the SNS has been newly added. Searching for a second content corresponding to the first content among a plurality of second contents stored in a cloud storage when the upload of the first content or the addition of the metadata is detected. Updating the cloud storage by linking context information related to the first content to the second content corresponding to the first content when the second content corresponding to the first content is searched, and when receiving a content search request including a search word related to the context information from a user terminal, transmitting the second content linked with the context information among the plurality of second contents stored in the cloud storage to the user terminal.  The prior arts of record specifically do not teach, disclose or suggest that the updating of the cloud storage step comprises: receiving user information using an application program interface (API) supported by the SNS based on a token value received from the SNS and updating the cloud storage by linking two or more of a writing context in a page inPage 2 of 12Appl. No. 16/264,999Amdt. dated 3/10/21 Reply to Office action of January 7, 2021which the first content is output, a photo address, a comment, a like number, a tag, and a chatting message related to the first content with the second content corresponding to the first content through a page ID connected to the API. The transmitting of the second content comprises: when there is a plurality of second contents linked with the context information among the plurality of second contents stored in the cloud storage, assigning a weight to each context information and transferring the second content having a high priority among the plurality of second contents to the user terminal.
Claims 2 and 4 are allowed because they are dependent on independent claim 1.

In regards to claim 7 prior arts of record Kojima et al. and Maeng, however, do not explicitly teach, disclose or suggest:
A cloud server, comprising at least one processor executing one or more programs stored in non-volatile computer- readable storage medium, for managing contents shared by a Social Network Service (SNS) in association with an account of the SNS, The cloud server further comprising a detector executed by the at least one processor for detecting whether a first content has been newly uploaded to the SNS or whether a metadata related to the first content previously uploaded to the SNS has been newly added. A searcher executed by the at least one processor for searching for a second content corresponding to the first content among a plurality of second contents stored in a cloud storage when the upload of the first content or the addition of the metadata is detected and a storage manager executed by the at least one processor for updating the cloud storage by linking context information related to the first content to the second content corresponding to the first content when the second content corresponding to the first content is searched. A request receiver executed by the at least one processor to transmit the second content linked with the context information among the plurality of second contents stored in the cloud storage to a user terminal when a content search request including a search word related to the context information is received from the user terminal. The prior arts of record specifically do not teach, disclose or suggest that the storage manager receives user information using an application program interface (API) supported by the SNS based on a token value received from the SNS, and updates the cloud storage by linking two or more of a writing context in a page in which the first content is output, a photo address, a comment, a like number, a tag, and a chatting message related to thePage 4 of 12Appl. No. 16/264,999 Amdt. dated 3/10/21Reply to Office action of January 7, 2021first content with the second content corresponding to the first content through a page ID connected to the API and when there is a plurality of second contents linked with the context information among the plurality of second contents stored in the cloud storage, the request receiver assigns a weight to each context information and transfers the second content having a high priority among the plurality of second contents to the user terminal.
Claims 8 and 10 are allowed because they are dependent on independent claim 7.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/9/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164